Concur — Botein, P. J., Breitel, Stevens and Steuer, JJ.; McNally, J., dissents in part as follows: I would confirm the determination insofar as it sustains the charges filed against petitioner. However, I would modify the determination insofar as it dismisses petitioner from the position of correction officer. Petitioner is 25 years old, married and has two sons, six and four. The older boy has been confined to Willowbrook State Hospital, a victim of cerebral palsy since birth. Her husband is an enlisted man in the United States Coast Guard serving on the Seattle, Washington, station. After serving as a provisional, petitioner became a correction officer on October 5, 1959. In my judgment considering the nature of the charges, the punishment was excessive. (See Matter of Nimelman V. Kross, 5 A D 2d 984.)